DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 6, 7 and 17 have been cancelled. 
Claims 1-5, 8-16 and 18-22, now renumbered as claims 1-10, have been examined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9 has been amended as follows:
9. (Currently Amended) A content delivery network (CDN) comprising: 
a domain name server (DNS) architecture comprising a plurality of servers; and 
a proxy server associated with and in communication with at least one server of the plurality of servers of the DNS architecture, the proxy server configured to: 
obtain a record of request results of the at least one server of the plurality of servers, the record comprising a plurality of domain name addresses and associated plurality of Internet Protocol (IP) addresses at which requested content of the CDN is accessible to a requesting device; 
create a DNS request result file associated with the at least one server based on the obtained record of request results, the DNS request result file comprising the plurality of domain name addresses and associated plurality of IP addresses; 
receive a first DNS request intended for the at least one server of the plurality of servers, the first DNS request comprising a first domain name address for a requested content; 
determine whether the first domain name address of the first DNS request is included in the DNS request result file; and 
process the first DNS request intended for the at least one server of the plurality of servers when the first domain name address of the first DNS request is not included in the DNS request result file, wherein processing the first DNS request comprises:
terminating the first DNS request and transmitting a redirect instruction to the requesting device that indicates an IP address associated with a hypertext transfer protocol (HTTP)-type server; 
receiving, at the proxy server, a second DNS request from the HTTP-type server; and 
determining whether the second DNS request from the HTTP-type server is a redirection of the first DNS request.

Allowable Subject Matter
Claims 1-5, 8-16 and 18-22 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 03/03/2021, have been fully considered.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9 and 18 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 2-5, 8, 10-16 and 19-22 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Xie teaches: A security appliance populates a database with domain names known from the public domain or learned by the security appliance based on DNS traffic it receives. The security appliance intercepts DNS communications between clients and DNS servers. When a client’s web browser forwards a request to a DNS server to resolve the domain name of a URL into a corresponding IP address, the security appliance receives the request, extracts the domain name from the request and compares the domain name with the domain names stored in the database. The security appliance classifies the domain name as unknown when there is no matching domain name in the database and blocks the DNS request and takes appropriate actions. Prior art of record Bingham teaches: the network environment includes a content data network. A directory server provides DNS service by resolving domain names into IP addresses. The networking environment also includes a CDN log and a DNS log. The CDN log includes a history of content requests and deliveries to various IP addresses. The DNS log includes a list of DNS requests and information about the requests, including the network addresses. Prior art of record Pazi teaches: When a guard device intercepts a DNS request from a client addressed to a DNS server, the guard device responds to the client with a DNS response message that redirects the client to a new domain name. The new domain name is an artificial domain name that the guard device uses for verification purposes and the response message includes a cookie which is a random value. The client upon receiving the response from the guard device, submits a new request to the IP address of the artificial domain name. The guard device intercepts the new request and checks the validity of the cookie in the new request by comparing it with the cookie values stored in the guard device. If the cookie matches, the guard device determines that the IP source address of the requesting client is legitimate. 
However, Xie, Bingham and Pazi fail to teach: “wherein processing the first DNS request comprises: transmitting a redirect instruction to the requesting device that indicates an IP address associated with a hypertext transfer protocol (HTTP) server; receiving, at the proxy server, a second DNS request from the HTTP server; and determining whether the second DNS request from the HTTP server is a redirection of the first DNS request”, i.e., the prior arts of record teach processing the DNS request from a client by sending a response comprising an artificial domain name and a random value that is verified when the guard device receives a second DNS request addressed to the artificial domain name and comprising the random value but fail to teach processing the DNS request from a client by transmitting a redirect response comprising the IP address of an HTTP server and determining whether a second DNS request received by the proxy is from the HTTP server.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9756071 to Ali Golshan: Exemplary embodiments for protecting a data network from a DNS denial of service attack are disclosed. The systems and methods provide for the use of a shared DNS cache between DNS UDP and DNS TCP proxy servers, to enable detection and mitigation of DNS denial of service attacks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438